Mr. Presiding Justice McBride delivered the opinion of the court. 5. Cancellation oe instruments—when cancellation of bond and mortgage to secure sales to purchase is proper. Where complainant gave a certain bond to secure sales to be made by him in the future and did not specify any time or the extent of such sales, held that complainant would be entitled to have such bond and a mortgage given to secure same canceled when he should have paid all due if he did not desire to further continue business.